Citation Nr: 0501723	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
myositis, including degenerative joint disease of the lumbar 
spine, currently evaluated as 10 percent disabling.  

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel  


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2002 and February 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado (the RO).   

Procedural History

The veteran served on active duty in the Army from July 1943 
until July 1947.  He also served on active duty in the Air 
Force from June 4, 1949 to August 30, 1949 and from November 
1950 to August 1967.  From August 28, 1967 until August 31, 
1969 the veteran was on Temporary Disability Retired List 
(TDRL) due to a right eye disability and hypertension.  The 
veteran's final period of active duty was from August 1969 to 
September 1970.  In August 1970 he was recommended for 
retirement due to hypertension and the history of a right eye 
disability.  

In September 1967, while on TDRL, the veteran filed a claim 
of entitlement to service connection for residuals of a right 
knee cyst and myositis of the lumbar spine.  In a December 
1967 rating decision the RO denied the veteran's claims.  He 
did not appeal. 

In November 2000, the RO received the veteran's request to 
reopen the previously denied claims of entitlement to 
service-connection for myositis, including degenerative joint 
disease (lumbar spine disability) and right knee cyst 
residuals (right knee condition).  In the January 2002 rating 
decision, the RO declined to reopen the claims.  The veteran 
disagreed with the January 2002 rating decision with respect 
to the RO's denial of his request to reopen his claims of 
entitlement to service connection of his lumbar spine and 
right knee disabilities.  The appeal as to the issue of the 
veteran's request to reopen his claim of entitlement to 
service connection for the right knee condition was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in April 2003.
  
In a February 2003 decision, the RO reopened the veteran's 
claim of entitlement to service connection for a lumbar spine 
disability.  The claim was granted and a 10 percent 
disability rating was assigned.  The veteran disagreed with 
the assigned rating and initiated this appeal.  The appeal 
was perfected by the veteran's timely submission of a 
substantive appeal (VA Form 9) in February 2004.  

In September 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  After that hearing, the veteran submitted additional 
evidence directly to the Board along with a waiver of 
consideration of that evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2004).  

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted.  Accordingly, the 
veteran's previously-denied claim of entitlement to service 
connection for his right knee condition is reopened.  The 
Board further finds that additional development of the 
evidence is necessary prior to rendering a decision on the 
merits as to that issue.  The issue is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action by him is required.

Issues not on appeal

The January 2002 RO rating decision also denied the veteran's 
claims of entitlement to service connection for bilateral 
shoulder conditions, a left knee condition, and sleep apnea, 
as well as claims for increased ratings for a service-
connected right eye disability and hypertension.  The RO also 
denied the veteran's request that a previously denied claim 
of entitlement to service connection for a bilateral foot 
condition be reopened.  In the same decision, the RO granted 
service connection for bilateral hearing loss, assigning a 
noncompensable disability rating, and also granted an 
increased rating for the veteran's right eye disability, 
assigning a 10 percent evaluation.  The veteran did not 
disagree with any of those decisions, and they are therefore 
not in appellate status.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].
    

FINDINGS OF FACT

1.  For the period between November 21, 2000 and November 1, 
2004, the medical evidence of record shows that the veteran's 
service-connected lumbar spine disability was characterized 
by subjective complaints of pain, stiffness causing the need 
to change positions, and slight limitation of motion.

2.  Beginning November 1, 2004 the medical evidence of record 
documents a ongoing severe limitation of the veteran's motion 
with forward flexion limited to 10 percent of the normal 
range of motion.  

3.  The claim of entitlement to service connection for a 
right knee condition was denied by the RO in a December 1967 
rating decision.  

4.  Since December 1967 evidence that is so significant that 
it must be considered in order to fairly decide the claim has 
been submitted.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for the 
veteran's lumbar spine disability have been met effective 
November 1, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003-5292 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5242 (2004).  

2.  Prior to November 1, 2004, the criteria for a rating in 
excess of 10 percent disability rating for the veteran's 
lumbar spine disability were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 
(2004).

3.  The December 1967 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

4.  Evidence submitted since December 1967 is new and 
material.  The claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a right knee condition.  
He also seeks an increased disability rating for his service-
connected lumbar spine condition, which is currently 
evaluated as 
10 percent disabling.  

With respect to his increased rating claim, the veteran 
essentially contends that symptoms such as stiffness and 
limitation of motion create a disability picture which 
warrants the assignment of an increased rating.  With respect 
to the right knee condition the veteran contends that an in-
service injury caused him to develop an ongoing cyst 
condition and, eventually, arthritis.  Implicit in the 
veteran's presentation as to that issue is the contention 
that new and material evidence has been received which is 
sufficient to reopen his previously denied claim.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
in part to the instant case, the implementing regulations are 
also effective November 9, 2000.  The provisions of the VCAA 
and the implementing regulations are, accordingly, applicable 
to this case.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

However, the VCAA appears to have left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) 
(West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the two issues discussed below has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The Board observes that in Quartuccio the United States Court 
of Appeals for Veterans Claims (the Court) held that the 
notice provisions of the VCAA apply to cases in which the 
submission of new and material evidence is an issue.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2003 SOC and the June 2003 SOC 
respectively of the pertinent law and regulations for his 
request to reopen his claim of entitlement to service 
connection of a right knee condition and increased rating for 
a lumbar spine disability respectively.  Further, these 
documents notified the veteran for each specific claim of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to each 
of his claims.  

More significantly, a letter was sent to the veteran in May 
2001 which was specifically intended to address the 
requirements of the VCAA.  The May 2001 letter from the RO 
explained in detail the evidence needed to substantiate his 
claims.  The May 2001 letter specifically notified the 
veteran that in order to reopen his claims of entitlement to 
service connection for right knee and, at that time, lumbar 
spine disabilities he must submit evidence that is both "new 
and material".  The letter further provided the veteran with 
definitions of new evidence and a definition of materiality 
stating that "to qualify as 'material evidence', the 
additional information must bear directly and substantially 
upon the issue for consideration."

As noted in the Introduction, the veteran's claim of 
entitlement to service connection for a lumbar spine 
disability was reopened and service connection was granted in 
February 2003.  A 10 percent disability rating was assigned.  
The matter currently before the Board is the veteran's claim 
of entitlement to an increased disability rating for the 
lumbar spine disability.  VA General Counsel has determined 
that the issuance of another VCAA letter is not required 
under the circumstances here presented.  See VAOPGCPREC 8-
2003 [if, in response to notice of its decision on a claim 
for which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].
  
In any event, in June 2003 the RO issued an SOC on that issue 
which advised the veteran of the specific evidence that would 
be required in order to qualify for the assignment of an 
increased rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2001 VCAA letter, the veteran was informed that VA "would 
make reasonable efforts to get the evidence necessary to 
support your claim".  VA advised that it would request 
"such things as medical records, employment records or 
records from other Federal agencies" which the veteran 
describe as being relevant to the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2001 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further the 
letter advised the veteran that if he wished for VA to obtain 
additional evidence he must include "the name of the person, 
agency, or company who has records that you think will 
support your claim; the address of the person, agency or 
company; and the approximate time frame covered by the 
records."  The veteran was also informed that he was 
responsible to sign a release to give VA the authority to 
request documents from private healthcare providers.  The 
veteran was further advised that he could facilitate the 
process of his claim by providing any such records, including 
the veteran's previously identified private medical records, 
which were already in his possession to VA directly.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2001 letter included notice that 
the veteran should send VA "any additional information or 
evidence...that you think will support your claim".  The Board 
believes that for the purposes of the veteran's right knee 
claim this request substantially complies with the 
requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.    

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claims, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the May 2001 letter and June 2003 SOC 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  

The Board additionally notes that the fact that the veteran's 
request to reopen his right knee condition claim was 
adjudicated by the RO in January 2002, within one year after 
the issuance of the May 2001 VCAA letter, does not render the 
RO's notice invalid or inadequate.  The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
VA from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claims and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).

With respect to the request to reopen the claim for service 
connection of a right knee condition, under the VCAA, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

With respect to the veteran's claim of entitlement to 
increased rating for lumbar spine disability, the Board finds 
that reasonable efforts have been made to assist the veteran 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the RO obtained the veteran's service medical records and 
post-service medical records, including VA treatment records 
and private medical records identified by the veteran.  

The Board has given thought as to whether a VA examination 
with respect to the issue of increased rating for lumbar 
spine disability is required.  The Board notes that the 
veteran's last VA examination of his lumbar spine occurred in 
November 2001, prior to the establishment of service 
connection.  However, as explained below, the medical 
evidence of record provides sufficient information to assess 
the current condition of the veteran's lumbar spine and to 
provide an appropriate disability rating.  Specifically, the 
medical evidence of record provides a sufficient basis to 
grant the veteran's claim of entitlement to an increased 
disability rating.
Under these circumstances, the veteran has not been 
prejudiced by the absence of a VA examination.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
two claims has been consistent with the provisions of the 
law.  The Board additionally observes that general due 
process considerations have been satisfied.  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a Travel Board hearing in September 
2004. See 38 C.F.R. § 3.103 (2004).  Accordingly, the Board 
will proceed to a decision on the merits.   

1.  Entitlement to an increased rating for service-connected 
myositis, including degenerative joint disease of the lumbar 
spine, currently evaluated as 10 percent disabling.  

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  The amendment is 
effective September 26, 2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, revised statutory or regulatory 
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004); VAOGCPREC. 3-2000 
(April 10, 2000).  

The Board notes that the veteran was provided with the 
amended regulations in the February 2004 SSOC and again in 
the July 2004 SSOC.  Accordingly, there is no prejudice to 
the veteran in deciding this appeal based on those 
regulations.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

Specific schedular criteria will be discussed where 
appropriate below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history. See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern]. In Fenderson, the 
Court also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Because the veteran has appealed an initially assigned 
disability rating, the Board will consider the applicability 
of staged ratings below.

Standard of review 

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 3.102 
(2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran seeks entitlement to an increased rating for his 
service-connected lumbar spine disability.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

(i.)  The former schedular criteria

The veteran's service-connected lumbar spine disability was 
rated under the former schedular criteria as 10 percent 
disabling under Diagnostic Codes 5295-5292 [limitation of 
motion, lumbar spine-lumbar strain], effective prior to 
September 26, 2003.  The veteran's lumbar spine disability is 
currently evaluated under Diagnostic Code 5295-5292 
[lumbosacral strain-spine, limitation of motion, lumbar 
spine].  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  See 
38 C.F.R. § 4.27 (2004).
  
A review of the pertinent medical history indicates that in 
May 1954 the veteran was diagnosed with myositis.  Under the 
former diagnostic criteria, myositis is rated based on 
limitation of motion of the affected part under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.   More recent medical records 
indicate that the veteran is currently diagnosed with 
degenerative joint disease, with degenerative changes noted 
in the lower back.  A May 2004 VA MRI indicates degenerative 
disc disease in the veteran's lumbar spine.  Degenerative 
joint disease of the lumbar spine has thus been recognized by 
the RO as part of the veteran's service-connected disability.  
Arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which calls for the disability to be rated based upon 
limitation of motion, i.e. under Diagnostic Code 5292.  Thus, 
it appears that the most appropriate diagnostic codes are 
Diagnostic Codes 5003-5292.  

The assignment of these rating codes is congruent with the 
complaints and findings associated with the veteran's 
service-connected lumbar spine disability, which includes x-
ray evidence of arthritis, reports of pain and limitation of 
motion.  Diagnostic Code 5292 deals specifically with loss of 
range of motion due to a lumbar spine disability and is 
therefore the most appropriate combination in evaluating the 
veteran's disability under the former rating schedule.  
 
The Board is aware that the RO also assigned Diagnostic Code 
5295.  That diagnostic code deals specifically with residuals 
of lumbar strain, which has not been recently identified.  
Symptoms consistent with lumbar strain, such as muscle spasm, 
have not been clinically identified.  Based on the lack of a 
diagnosis and lack of symptomatology specific to lumbosacral 
strain, the Board finds that the use of Diagnostic Code 5295 
in addition to Diagnostic Code 5292 is not appropriate.  

With respect to other former diagnostic codes pertaining to 
the lumbar spine, there is no medical evidence of fracture 
residuals, cord involvement and/or ankylosis, so Diagnostic 
Codes 5285, 5286 and 5289 are generally not for application.  

The Board has also considered former Diagnostic Code 5293, 
intervertebral disc syndrome.  However, there is no diagnosis 
of such, or of herniated nucleus pulposus or any other 
similar disability.  Moreover, under Diagnostic Code 5392, 
the primary distinguishing symptomatology associated with 
intervertebral disc syndrome involves neurological 
complaints, which are not demonstrated here.  

In short, for the reasons stated above the Board believes 
that the most appropriate diagnostic codes for rating the 
veteran's service-connected back disability are Diagnostic 
Codes 5003-5292.

(ii.) The current rating schedule

Given the history of myositis and the current diagnosis of 
degenerative disc disease, Diagnostic Code 5242 [degenerative 
arthritis of the spine] would appear to be the most 
appropriate Diagnostic Code under the current version of the 
rating schedule.  In any event, under the current schedule 
all disorders of the spine (with the exception of 
intervertebral disc syndrome) are rated under the same 
criteria and these criteria include evaluation of limitation 
of range of motion.  Therefore, under the revised criteria 
rating the veteran's service-connected disability under 
another diagnostic code would not produce a different result.  

With respect to current Diagnostic Code 5243 [intervertebral 
disc syndrome], as discussed above assignment of that 
diagnostic code is not appropriate in light of the veteran's 
medical history, complaints and current diagnosis.  

Specific schedular criteria 

(i.) The former rating schedule

As discussed above, former Diagnostic Code 5003 calls for 
arthritis to be rated based on limitation of motion of the 
specific joint involved.  Former Diagnostic Code 5292 
provides for the following levels of disability:  

40% severe; 

20 % moderate

10% slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292(2002).

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 40 
percent rating under the former criteria set out above.  

Range of motion of the veteran's lumbar spine has been 
diminished to some extent throughout the period on appeal.  
Initially, the extent of limitation was not severe.  A 
November 2001 VA examination shows limitation of forward 
lumbar flexion of 90 degrees, limitation of extension of 35 
degrees, limitation of lateral flexion of 35 degrees, 
bilaterally, and limitation of lateral rotation of 35 
degrees, bilaterally.  Characteristic pain on motion was 
noted.  That is to say, findings at that time were consistent 
with a slight limitation of the range of motion of the lumbar 
spine, warranting the assignment of a 10 percent disability 
under Diagnostic Code 5292 as indicated above.  

However, it appears that the veteran's limitation of lumbar 
spine motion has recently increased in severity.  A November 
2004 VA examination report conducted incident to the 
veteran's physical therapy treatment at VA shows limitation 
of forward lumbar flexion of "10 percent of normal range of 
motion", or 9 degrees.  Similarly, extension, lateral 
flexion and lateral rotation were noted to be extremely 
limited.  

The Board finds that the November 2004 findings are 
reflective of limitation of forward flexion, extension and 
lateral flexion that is severe in degree. Such findings are 
consistent with the assignment of a 40 percent disability 
rating under former Diagnostic Code 5292.  A 40 percent 
rating is the maximum rating available under Diagnostic Code 
5292.

(ii.) The current rating schedule

The current schedule for evaluating disorders of the spine 
provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar 
spine;

40%  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical 
spine;

20%  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

10%  Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 
30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided that 
the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2004)

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that the veteran's overall level of 
symptomatology is consistent with that enumerated for a 40 
percent rating under the current rating criteria.    

As discussed above, the revised criteria may only be applied 
for the period of time beginning September 26, 2003.  At that 
time, the most recent medical evidence of record was the 
November 2001 VA examination.  As discussed above, that 
examination showed limitation of forward lumbar flexion of 90 
degrees, limitation of extension of 35 degrees, limitation of 
lateral flexion of 35 degrees, bilaterally, and limitation of 
lateral rotation of 35 degrees, bilaterally.  Under the 
revised criteria, in order to be assigned a 20 percent, or 
next higher, disability rating there would have to be a 
showing of limitation of flexion of the veteran's 
thoracolumbar spine greater than greater than 60 degrees but 
not greater than 30 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis;

Here, the medical evidence of record is negative for a 
finding of limitation of the range of the motion of the 
veteran's lumbar spine sufficient to meet the criteria for a 
20 percent or higher rating prior to the most recent 
examination in November 2004.  Additionally, the November 
2001 VA examination showed no history of muscle spasm, 
guarding or localized tenderness.  

However, as discussed in detail above, the most recent 
examination indicates that the veteran's limitation of motion 
has increased in severity.  Specifically, the November 2004 
VA examination report shows limitation of forward lumbar 
flexion of "10 percent of normal range of motion", or 9 
degrees.  That is to say a range of motion for forward 
flexion of 30 degrees or less.  Accordingly, the criteria for 
a 40 percent disability rating under the new criteria has 
been met as of that date.  

A 40 percent disability rating is the maximum disability 
rating available under Diagnostic Code 5242 in the absence of 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine or of the entire spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2004).  Assignment of a 50 or 100 
percent disability rating under the current rating criteria 
is not available due to the complete absence of medical 
evidence of unfavorable ankylosis, as defined by Note (5) 
under Diagnostic Code 5242.  That is to say, the medical 
evidence of record does not indicate that the veteran's 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension.  Although the November 1, 2004 
examination report documents a change in the veteran's range 
of motion, it does not indicate unfavorable ankylosis as 
defined in Note (5) under the diagnostic code.  

There is no indication in the medical evidence, nor does the 
veteran himself appear to contend that, that the veteran's 
spine is fixed at extension or flexion.  

Fenderson considerations

As discussed above, in Fenderson, 12 Vet. App. 119, the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating for a disability was not 
limited to that reflecting the then-current severity of the 
disorder. In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
low back disability has changed appreciably during the appeal 
period.  As noted above, prior to the November 1, 2004 VA 
spine examination, the evidence was reflective of at most 
slight limitation of lumbar spine motion, consistent with a 
10 percent rating under both the former and current rating 
criteria.  However, the November 1, 2004 findings support an 
increased 40 percent rating for the veteran's lumbar spine 
disability under both sets of rating criteria.  Therefore, 
based on the record the Board finds that a 10 percent 
disability rating is for application from November 21, 2000 
(the effective date of service connection) to November 1, 
2004 and a 40 percent disability rating is assigned for the 
period beginning November 1, 2004.

DeLuca considerations

The veteran's representative in an July 2004 Form 646 argued 
that the veteran's pain and weakness should be considered.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  The Board 
has considered the assignment of an additional disability 
rating under both the revised and current criteria.  

(i.) The former rating schedule 

In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court 
determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
In the instant case, the veteran has now been awarded a 40 
percent evaluation for limitation of motion of the lumbar 
spine, under Diagnostic Code 5292.  This disability 
evaluation is the maximum rating allowable.  Accordingly, the 
aforementioned provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
not for consideration for the period beginning on November 1, 
2004.  See Johnston, 10 Vet. App. at 85.

A 10 percent rating is still assigned prior to November 1, 
2004, as so these provisions must be considered.  While the 
veteran had complained of pain associated with activity or 
prolonged sitting, the November 2001 VA examiner included a 
specific finding that there was no objective evidence of pain 
associated with motion.  Aside from general complaints of 
stiffness, the veteran has pointed to no manifestations of 
his low back disability that would allow for the assignment 
of additional disability under 38 C.F.R. §§ 4.40 and 4.45 
(2004) for the period prior to November 1, 2004, and the 
Board can identify none.  In particular, there is no evidence 
of weakness, fatigability, incoordination and the like which 
would lead the Board to conclude that additional disability 
should be assigned.  Accordingly, the Board finds that a 
higher disability evaluation on the basis of additional 
functional loss due to pain under 38 C.F.R. §§ 4.40 and 4.45 
is not warranted under the former schedular criteria.

(ii.) The current rating schedule

In November 2004, the examiner noted that the veteran 
exhibited severe limitation of motion, and the Board has 
assigned a 40 percent disability rating under the current 
schedular criteria from that date forward.  As discussed 
above, the veteran has pointed to no manifestations of his 
low back disability that would allow for the assignment of 
additional disability under 38 C.F.R. §§ 4.40 and 4.45 
(2004), and the Board can identify none.  

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a 
40 percent disability rating should be assigned for the 
veteran's service-connected lumbar spine disability for the 
period beginning November 1, 2004.  The previously assigned 
10 percent rating remains undisturbed for the period from 
November 21, 2000 to November 1, 2004.  To that extent, the 
appeal is allowed.  



	(CONTINUED ON NEXT PAGE)





2  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right knee 
disability.

Pertinent laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that in order to be 
material, any newly submitted evidence must relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)]. However, this change 
in the law pertains only to claims filed on or after August 
29, 2001.  The veteran's request to reopen his claim was 
initiated in November 2000.  The former regulation 
accordingly applies.  See 38 C.F.R. § 3.156 (2001).

Under the former section 3.156, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears "directly and substantially" upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (2001).  That is to say, material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence

At the time of the December 1967 rating decision which denied 
the veteran's claim of entitlement to service connection for 
a right knee disability, his service medical records has been 
obtained and associated with his VA claims folder.  An 
October 1956 treatment record indicates that the veteran 
reported pain and tenderness of the right knee.  The initial 
impression was torn meniscus, but this was later ruled out by 
x-ray.  

The veteran again returned complaining of pain several weeks 
later and was referred for a medical consultation.  The 
October 22, 1956 medical consultation diagnosed "cystic 
degeneration of medial meniscus, right knee."  The medical 
consultant recommended surgery and concurred with the 
veteran's preference that the surgery be delayed until the 
veteran completed some class work and returned to his home 
base.  A January 1957 medical consultation record indicated 
the finding of a right knee cyst.  A partially successful 
attempt was made to aspirate the cyst.   

In May 1958 the veteran was referred for surgery to remove 
the cyst.  In June 1958 the veteran received treatment for 
post-surgical edema of his right leg.  In June 1958 the 
veteran was placed on temporarily restricted duty.  The 
diagnosis was listed as a right popliteal cyst, "EPTS 
[existed prior to service], with service aggravation".  [The 
Board notes that the veteran's entrance examination and 
report of medical history, while noting a history of a left 
leg condition, is pertinently negative for a right knee 
condition.]  

In a June 1964 report of medical history , the veteran 
reported "removal of a cyst on my right knee".  A June 1964 
medical examination report indicates that an excision was 
performed in 1958 and there were no complications.  In March 
1965 the veteran again reported his history of the cyst 
removal from his right knee and further stated that 
"Depend[ing] on the condition of my knee...at the time, I may 
apply for disability when I retire."  

A March 1967 examination conducted prior to the veteran's 
referral for TDRL again noted the 1958 right knee cyst 
removal but no current disability.  [As was noted in the 
Introduction, the veteran's placement on TDRL was based upon 
an eye disability and a diagnosis of hypertension, not right 
knee problem.]  

In September 1967 the veteran submitted a claim of 
entitlement to service connection for a right knee 
disability, the residuals of a cyst of the popliteal region 
and its subsequent excision.  In November 1967 the RO 
referred the veteran for a VA examination.  The examiner 
concluded that the cyst was no longer present and found no 
indication of a current disability of the veteran's right 
knee.  

In the December 1967 rating decision, the veteran's claim was 
denied because the cyst and residuals of its excision were 
not found in the November 1967 VA examination.  The veteran 
was notified of that decision by letter dated December 14, 
1967.  He did not appeal.

As noted in the Introduction, the veteran most recently filed 
his request to reopen this claim in November 2000.  
Additional evidence received since the December 1967 RO 
decision will be discussed in the Board's analysis below.  

Analysis

Evidence of record at the time of the December 1967 RO 
decision clearly indicated in-service excision of a popliteal 
cyst, thus satisfying element (2), in-service incurrence of 
disease or injury.  The December 1967 RO decision in essence 
denied the veteran's claim due to a lack of competent medical 
evidence any current disability (and implicitly due to the 
absence of competent medical nexus evidence linking the 
veteran's documented in-service treatment for a right knee 
condition and a current disability).  

The unappealed December 1967 decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).  Evidence added to the record since the denial 
includes service medical records from August 1969 until 
August 1970, VA treatment records, private treatment records 
and the veteran's September 2004 testimony.  

An April 2002 VA MRI of the veteran's right knee indicating a 
posterior horn medial meniscus tear with meniscocapsular 
separation overlying grade II chondromalacia as well as 
subcutaneous edema anterior to patella and patellar tendon.  

Additionally, a February 1970 treatment note from an Air 
Force Hospital noted the surgical history in the veteran's 
leg and noted that this may account, in part, for the  edema 
the veteran was experiencing in his leg as of that time.  

As noted above, the RO's prior final denial in December 1967 
was predicated on the absence of a current disability of the 
veteran's right knee as well as any medical nexus evidence 
linking such disability to the 1958 excision of the popliteal 
cyst. 
The additional evidence which has been added to the record 
since the RO's December 1967 decision includes competent 
medical evidence indicating a current disability of the 
veteran's right knee.  This evidence can be considered "new" 
in that it was not previously of record at the time of the 
December 1967 prior final denial.  The evidence can be 
considered "material" because it relates to a critical 
element of the claim that was previously unmet, specifically 
Hickson element (1), current disability.  As such, it must be 
considered in order to fairly decide the claim.  
See 38 C.F.R. § 3.156 (2001).  

There is also contained in the additionally submitted medical 
evidence a suggestion that, contrary to the findings in 1967, 
there may have been  residuals of the 1958 excision of the 
cyst.  This evidence, in the opinion of the Board, arguably 
addresses the third element for service connection and is 
therefore so significant that it must be considered in order 
to fairly decide the claim  

Accordingly, the recently submitted evidence being both new 
and material, the veteran's claim is reopened.  

In summary, after reviewing the record, and for reasons 
expressed above, the Board is of the opinion that the veteran 
has submitted new and material evidence which is sufficient 
to reopen his claim of entitlement to service connection for 
a right knee condition.  The Board wishes to make it clear 
that such evidence, although adequate for the limited 
purposes of reopening the claim, may not be sufficient to 
allow the grant of the benefits sought.  See Hodge, supra.  
For the reasons explained in the remand section below, the 
Board finds that additional development is necessary before 
the Board may proceed to a decision on the merits of the 
reopened claim.  


ORDER

Effective November 1, 2004, entitlement to an increased 
evaluation of 40 percent for a lumbar spine disability is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee condition 
is reopened; to that extent only, the appeal is granted.  


REMAND

The Board has reopened the veteran's claim of entitlement to 
service connection for a right knee disability and is 
considering moving forward to discuss the claim on its 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

As noted above, the record contains competent medical 
evidence that the claimant has a current right knee 
disability.  Further, the record contains evidence from the 
veteran's service medical records that he underwent excision 
of a right knee cyst in May 1958.  There is also the 1970 
service medical record which suggests that there may have 
been residuals of the 1958 excision.  However, there is not 
of record any current, competent medical nexus evidence 
relating the veteran's current disability to the condition 
treated in service.  A medical nexus opinion is necessary to 
make a decision in the claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must arrange for review of the 
file by an appropriately qualified 
physician.  The reviewer should  provide 
an opinion as to whether the veteran's 
current right knee disability is as least 
as likely as not related to the veteran's 
in-service popliteal cyst, to include the 
removal thereof in 1958.  If the reviewer 
deems it to be necessary, the veteran 
should undergo physical examination 
and/or diagnostic testing.  The reviewing 
physician's opinion should be associated 
with the veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].




	                     
______________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


